PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Western Digital Technologies, Inc.
Application No. 17/107,847
Filed: 30 Nov 2020
For: SIDE CONTACT PADS FOR HIGH-SPEED MEMORY CARD
:
:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.55(f) filed May 16, 2022, to accept the delayed filing of a certified copy of a foreign application. 

The petition is DISMISSED as unnecessary.

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1). 

If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).  

On November 30, 2020, the application was filed. The ADS submitted on filing included a foreign priority claim to Chinese Application No. 202010580597.7 filed June 23, 2020. A DAS code was not provided in the ADS submitted on filing. On May 16, 2022, applicant submitted the present petition, a $140 processing fee, and a request to retrieve an electronic copy of the foreign priority document. On May 18, 2022, an electronic copy of the foreign priority document was placed in the Image File Wrapper. 

MPEP § 215.02(a) states, in pertinent part, that 37 CFR 1.55(i) provides that the requirement in 37 CFR 1.55(f) and (g) for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f) and (g) will be considered satisfied if the Office receives a copy of the priority document through the priority document exchange program during the pendency of the application and before the patent is granted.

37 CFR 1.55(g)(1) states that the claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed within the pendency of the application, unless filed with a petition under paragraph (e) or (f) of this section, or with a petition accompanied by the fee set forth in § 1.17(g) which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in a design application. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and § 1.323 .

As the Office retrieved a copy of the priority document through the priority document exchange program during the pendency of the application and before the patent was granted, the exception at 1.55(i) was met and no petition is needed to accept delayed submission of a certified copy.

Therefore, the petition is dismissed as unnecessary.

This application is being forwarded to the Office of Data Management for processing into a patent. 

Any questions concerning this decision should be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET